
	
		III
		110th CONGRESS
		2d Session
		S. RES. 715
		IN THE SENATE OF THE UNITED STATES
		
			November 20, 2008
			Mr. Reid submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Extending the authority for the Senate
		  National Security Working Group.
	
	
		That Senate Resolution 105 of the One
			 Hundred First Congress, 1st session (agreed to on April 13, 1989), as amended
			 by Senate Resolution 149 of the One Hundred Third Congress, 1st session (agreed
			 to on October 5, 1993), as further amended by Senate Resolution 75 of the One
			 Hundred Sixth Congress, 1st session (agreed to on March 25, 1999), as further
			 amended by Senate Resolution 383 of the One Hundred Sixth Congress, 2d session
			 (agreed to on October 27, 2000), as further amended by Senate Resolution 355 of
			 the One Hundred Seventh Congress, 2d session (agreed to on November 13, 2002),
			 as further amended by Senate Resolution 480 of the One Hundred Eighth Congress,
			 2d session (agreed to November 20, 2004), and as further amended by Senate
			 Resolution 625 of the One Hundred Ninth Congress, 2d Session (agreed to on
			 December 6, 2006), is further amended in section 4 by striking
			 2008 and inserting 2010.
		
